DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 44 and 50-54 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 44 requires, with reference to fig 3, the adapter 411 is proximal to a second lens with a convex surface.  The only lens that the adapter is proximal to is lens 430 which does not have a convex surface.  It appears the distal and proximal assignment is swapped between condition (i) and (ii), since the claim would be then consistent with the figure if it were switched.  Additionally, no figure exists which depicts the claims as currently recited.  Therefore, claim 44 will be interpreted as consistent with figure 3, i.e. “(i) [[distal]] proximal to a first lens of the plurality of lenses including a concave surface and (ii) [[proximal]] distal to a second lens of the plurality of lenses including a convex surface”.
Claim 50 recites “wherein the distalmost lens includes a concave surface facing a direction parallel to a central longitudinal axis of the lens barrel; wherein the first lens includes a concave surface facing a direction parallel to a central longitudinal axis of the lens barrel; and wherein the second lens includes a convex surface facing a direction parallel to a central longitudinal axis of the lens barrel ”.  This limitation is unclear.  The central longitudinal axis of the lens barrel and therefore a direction parallel to it runs through the lenses and is orthogonal to the lenses.  Therefore it is unclear how a surface of any of the lenses would not be facing a direction parallel to a longitudinal axis of the lens barrel.  This limitation will be taken prima facie such that all the surfaces of the lenses are considered to be facing a direction parallel to the central longitudinal axis of the lens barrel since the axis runs through the lenses.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 31, 35, 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsuyuki et al. US6,069,651 and further in view of Wood, Sr. US5,331,950.
For claim 31, 
Tsuyuki discloses 
an objective lens system (fig 13A; second embodiment 12:43); comprising: 
a plurality of lenses (glass covers 62 and lenses of the imaging optical system 6; fig 13A); 
a lens holder (TV camera head 87; fig 13A) having a first passage extending therethrough, the first passage being defined by a radially-inward facing surface of the lens holder, wherein the first passage extends from a proximal end of the lens holder to a distal end of the lens holder; 
an image sensor (CCD 16) received in the first passage and directly coupled to the radially inward facing surface of the lens holder (fig 13A shows the direct contact between CCD 16 and camera head 87); and 
a lens barrel (photographic adapter 86; fig 13A) received in the first passage, wherein the lens barrel has a second passage extending therethrough, wherein the plurality of lenses are received in the second passage, and wherein the lens barrel is configured to move within the lens holder to change a distance between: (a) a lens of the plurality of lenses that is closest to the image sensor, and (b) the image sensor (fig 13A, 13B; 12:44-13:5).
Tsuyuki does not disclose an image sensor received in the first passage and directly coupled to the radially inward facing surface of the lens holder “at a proximalmost end of the lens holder”.  Wood teaches in the same field of endeavor,  configuring an image sensor (CCD imager 42; fig 2) at a proximalmost end of a lens holder (camera 34; fig 2).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the modification of Wood into the invention of Tsuyuki in order to configure the image sensor, e.g. as claimed because provides for a shorter camera head than the tapered configuration in Tsuyuki fig 12, allowing use in smaller and tighter spaces.
For claim 35, Tsuyuki discloses the “objective lens system of claim 31, further comprising a protective cover, said protective cover comprising a pane of protective glass between the plurality of lenses and the image sensor, wherein the pane of protective glass is directly coupled to the lens holder (glass cover in fig 16)”.
For claim 42, Tsuyuki discloses the “objective lens system of claim 31, wherein the plurality of lenses is a first plurality of lenses, and further comprising a second plurality of lenses (fig 13A showing a proximal glass cover 62 and the proximal lens contained in the lens barrel 58), wherein at least two lenses of the second plurality of lenses are positioned within the lens holder (the proximal glass cover 62 and the proximal lens contained in the lens barrel 58 are within the distal arms of the camera head 87; fig 13A)”.
Claim 32, 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsuyuki et al. US6,069,651 and Wood, Sr. US5,331,950 as applied to claim 31 above, and further in view of Hasegawa US2004/0190159.
For claim 32, Tsuyuki discloses the objective lens system of claim 31, further comprising an adapter (lens barrel 58), wherein the adapter is positioned within the second passage, and wherein the adapter includes a third passage that receives more than one of the plurality of lenses (fig 13A).  
Tsuyuki does not disclose “wherein a distalmost lens of the plurality of lenses protrudes distally from the lens barrel”.  Hasegawa teaches in the same field of endeavor,  providing a distal-most optical element protruding distally from the lens barrel (fig 7a).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the modification of Hasegawa into the invention of Tsuyuki in order to configure wherein a distalmost lens of the plurality of lenses protrudes distally from the lens barrel because it provides a wider field of view as the optical element protrudes from the sidewalls of the barrel.
For claim 37, Tsuyuki discloses the objective lens system of claim 32, wherein the adapter is positioned distal to at least one lens of the plurality of lenses and proximal to at least one lens of the plurality of lenses (fig 13A shows the lens barrel 58 as the adapter between proximal and distal glass covers 62 as a part of the optical lens system).
Claim 33, 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsuyuki et al. US6,069,651 and Wood, Sr. US5,331,950 as applied to claim 31 above, and further in view of Tsuyuki US5,916,148, referred to herein as Tsuyuki B.
For claim 33, Tsuyuki does not disclose “the objective lens system of claim 31, wherein the plurality of lenses include: a negative lens, a positive lens positioned on an image side of the negative lens, and a front meniscus lens disposed between the negative lens and the positive lens”.  Tsuyuki B teaches in the same field of endeavor,  a lens system (AD) with a negative lens, a positive lens on an image side of the negative lens, and a meniscus lens between the negative and positive lenses (fig 10).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the modification of Tsuyuki B into the invention of Tsuyuki by configuring the lens system AD on an object side of the existing lenses in order to configure wherein the plurality of lenses include: a negative lens, a positive lens positioned on an image side of the negative lens, and a front meniscus lens disposed between the negative lens and the positive lens because it provides a field angle of 80 degrees and direct viewing (10:38-40).
For claim 34, modified Tsuyuki discloses the “objective lens system of claim 33, wherein the positive lens is a first positive lens (Tsuyuki B: L3), wherein the negative lens is a first negative lens (Tsuyuki B: L1), and wherein the plurality of lenses further includes: a sub-assembly (Tsuyuki: imaging optical system 6; fig 13A) comprising: a second positive lens (Tsuyuki: first or third lens of imaging optical system 6; fig 13A), and a second negative lens (Tsuyuki: second lens of imaging optical system 6; fig 13A), wherein the sub-assembly is positioned on an image side of the first positive lens (modification of Tsuyuki B configures the lens system AD on the object side of the sub-assembly, therefore the sub-assembly is positioned on an image side of the first positive lens)”.  
Tsuyuki does not explicitly disclose the sub-assembly as an “achromatic” sub-assembly.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to configure the sub-assembly as achromatic because it utilizes the same types of lenses in order to help reduce chromatic aberrations.
Claim 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsuyuki et al. US6,069,651 as applied to claim 31 above, and further in view of Bodor US2010/0245653.
For claim 40, Tsuyuki does not disclose the “objective lens system of claim 31, wherein the objective lens system has a length of 5 mm or less”.  Bodor teaches in a similar device with an adjustable lens barrel, a total imaging system length of 3.36 mm [0039], with the intent to minimize the overall length of the lenses [0021].  It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the modification of Bodor into the invention of Tsuyuki in order to configure “objective lens system of claim 31, wherein the objective lens system has a length of 5 mm or less” because it minimizes the length and diameter, i.e. the size of the objective lens system.
Claim 43, 48, 49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsuyuki et al. US6,069,651 and further in view of Sakamoto US2004/0227844.
For claim 43, 
Tsuyuki discloses an objective lens system (fig 13A; second embodiment 12:43) comprising: 
a plurality of lenses (glass covers 62 and lenses of the imaging optical system 6; fig 13A); 
a first sleeve (TV camera head 87; fig 13A) having a first passage extending therethrough; 
an image sensor (CCD 16) received in the first passage; and 
a second sleeve (photographic adapter 86; fig 13A) received in the first passage, wherein the second sleeve has a second passage extending therethrough, wherein the plurality of lenses are received in the second passage, and wherein the second sleeve is configured to move longitudinally within the first sleeve, to change a distance between: (a) a lens of the plurality of lenses that is closest to the image sensor, and (b) the image sensor (fig 13A, 13B; 12:44-13:5 describes the slidable engagement of the barrels for focusing).
Tsuyuki does not disclose “without rotating about a central longitudinal axis of the first passage”.  Sakamoto teaches in the same field of endeavor,  nested lens barrel configurations which are motorized to adjust focus (fig 1; [0030, 0034, 0035]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the modification of Sakamoto into the invention of Tsuyuki in order to configure the objective lens system e.g. as claimed because it provides automatic focus control without requiring the user to manually handle the focusing components.
For claim 48, Tsuyuki discloses the “objective lens system of claim 43, wherein the image sensor is directly coupled to the lens holder(fig 13A shows the direct contact between CCD 16 and camera head 87)”.
For claim 49, Tsuyuki discloses the “objective lens system of claim 43, wherein at least two lenses of the second plurality of lenses are positioned within the lens holder (the proximal glass cover 62 and the proximal lens contained in the lens barrel 58 are within the distal arms of the camera head 87; fig 13A).”
Claim 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsuyuki et al. US6,069,651 and Sakamoto US2004/0227844 as applied to claim 43 above, and further in view of Hasegawa US2004/0190159.
For claim 44, Tsuyuki discloses the “objective lens system of claim 43, further comprising an adapter (lens barrel 58), wherein the adapter is positioned within the second passage, and wherein the adapter includes a passage that receives more than one lens of the plurality of lenses (fig 13A).
Tsuyuki does not disclose “wherein the adapter is positioned (i) [[distal]] proximal to a first lens of the plurality of lenses including a concave surface”.  Hasegawa teaches providing a distal-most optical element protruding distally from the lens barrel with a concave surface (fig 7a).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the modification of Hasegawa into the invention of Tsuyuki in order to configure wherein a distalmost lens of the plurality of lenses protrudes distally from the lens barrel because it provides a wider field of view.
Tsuyuki does not disclose wherein the adapter is positioned “(ii) [[proximal]] distal to a second lens of the plurality of lenses including a convex surface.” Sakamoto teaches in the same field of endeavor,  an adapter (structure supporting second lens group 52 in fig 1) distal to a second lens including a convex surface (focus lens 44; fig 1), this lens being configured between the adapter and the imager as is in the application.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the modification of Sakamoto into the invention of Tsuyuki in order to configure the objective lens system e.g. as claimed because provides additional optical focusing power ([0029] describes the function of focus lens 44 “as to fit the focal plane to the sensing surface of the CCD 42”).
Claim 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsuyuki et al. US6,069,651 and Sakamoto US2004/0227844 as applied to claim 43 above, and further in view of Tsuyuki US5,916,148, referred to herein as Tsuyuki B.
For claim 45, Tsuyuki does not disclose the “objective lens system of claim 43, wherein the plurality of lenses include a first group of lenses, wherein the first group of lenses includes: a negative lens, a positive lens positioned on an image side of the negative lens, and a front meniscus lens disposed between the negative lens and the positive lens.”  Tsuyuki B teaches in the same field of endeavor,  a lens system (AD) with a negative lens, a positive lens on an image side of the negative lens, and a meniscus lens between the negative and positive lenses (fig 10).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the modification of Tsuyuki B into the invention of Tsuyuki by configuring the lens system AD on an object side of the existing lenses in order to configure wherein the plurality of lenses include: a negative lens, a positive lens positioned on an image side of the negative lens, and a front meniscus lens disposed between the negative lens and the positive lens because it provides a field angle of 80 degrees and direct viewing (10:38-40).
Claim 47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsuyuki et al. US6,069,651 and Sakamoto US2004/0227844 as applied to claim 43 above, and further in view of Bodor US2010/0245653.
For claim 47, Tsuyuki does not disclose the “objective lens system of claim 43, wherein the objective lens system has a length of 5 mm or less.”  Bodor teaches in the same field of endeavor, in a similar device with an adjustable lens barrel, a total imaging system length of 3.36 mm [0039], with the intent to minimize the overall length of the lenses [0021].  It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the modification of Bodor into the invention of Tsuyuki in order to configure “objective lens system of claim 31, wherein the objective lens system has a length of 5 mm or less” because it minimizes the length and diameter, i.e. the size of the objective lens system.
Response to Arguments
Applicant’s arguments with respect to claim(s) 31, 35, and 42 have been considered but are moot because the new ground of rejection does not rely on any reference (Wood, Sakamoto) applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Allowable Subject Matter
Claim 46 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record does not disclose or fairly suggest either singly or in combination the claimed the objective lens system comprising, inter alia, “wherein the plurality of lenses further includes a second group of lenses separate from the first group of lenses, wherein the second group of lenses includes: a second positive lens, and an achromatic sub-assembly comprising: a third positive lens, and a second negative lens, wherein the achromatic sub-assembly is positioned on an image side of the second positive lens”.
Tsuyuki teaches an objective lens system (fig 13A; second embodiment 12:43); comprising: a plurality of lenses (glass covers 62 and lenses of the imaging optical system 6; fig 13A); a lens holder (TV camera head 87; fig 13A) having a first passage extending therethrough, the first passage being defined by a radially-inward facing surface of the lens holder, wherein the first passage extends from a proximal end of the lens holder to a distal end of the lens holder; an image sensor (CCD 16) received in the first passage and directly coupled to the radially inward facing surface of the lens holder (fig 13A shows the direct contact between CCD 16 and camera head 87); and a lens barrel (photographic adapter 86; fig 13A) received in the first passage, wherein the lens barrel has a second passage extending therethrough, wherein the plurality of lenses are received in the second passage, and wherein the lens barrel is configured to move within the lens holder to change a distance between: (a) a lens of the plurality of lenses that is closest to the image sensor, and (b) the image sensor (fig 13A, 13B; 12:44-13:5).  However Tsuyuki does not teach wherein the plurality of lenses further includes a second group of lenses separate from the first group of lenses, wherein the second group of lenses includes: a second positive lens, and an achromatic sub-assembly comprising: a third positive lens, and a second negative lens, wherein the achromatic sub-assembly is positioned on an image side of the second positive lens, therefore Tsuyuki does not meet all of the limitations of the currently pending claim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE K WOO whose telephone number is (571)272-0837. The examiner can normally be reached M-F 2p-10p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571) 272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jae Woo/Examiner, Art Unit 3795                                                                                                                                                                                                        

/JOHN P LEUBECKER/Primary Examiner, Art Unit 3795